 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEONARD UMINA,                                   No. 2:18-cv-02767-TLN-CKD
12                      Plaintiffs,
13           v.                                        ORDER
14    RODERICK MACKENZIE, et al.,
15                      Defendants.
16

17          Plaintiff is proceeding in this action pro se. This action was referred to a United States

18   Magistrate Judge pursuant to Local Rule 302(c).

19          On December 13, 2018, the magistrate judge filed findings and recommendations herein

20   which contained notice that any objections to the findings and recommendations were to be filed

21   within fourteen days. (ECF No. 20.) That period having passed, no party has objected to the

22   findings and recommendations.

23          The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis.

25   ///

26   ///

27   ///

28   ///
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed December 13, 2018, (ECF No. 20) are

 3             adopted in full;

 4          2. Plaintiff’s motion for remand (ECF No. 11) is granted;

 5          3. This action is summarily remanded to the Sacramento County Superior Court; and

 6          4. The Clerk of Court shall close this case.

 7

 8   Dated: February 4, 2019

 9

10

11                                   Troy L. Nunley
                                     United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
